Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00432-CR

                                       Otto Ray KIETZMAN,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

               From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                    Trial Court No. 2013W0631
                           Honorable Andrew Carruthers, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 23, 2014

AFFIRMED

           Otto Ray Kietzman appeals from an order denying his application for writ of habeas corpus

challenging his extradition to Alabama. Kietzman’s court-appointed counsel has filed a brief in

which he examines the record and discusses potential issues but ultimately concludes that this

appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that Kietzman was provided with copies

of the brief and the motion to withdraw, and was further informed of his right to review the record
                                                                                       04-14-00432-CR


and file his own brief. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio

1997, no pet.). Kietzman has not filed a pro se brief.

       We have reviewed the record and counsel’s brief, and we agree that this appeal is frivolous

and without merit. The judgment of the trial court is therefore affirmed. Furthermore, we grant the

motion to withdraw. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997,

no pet.); Bruns, 924 S.W.2d at 177 n.1.

       No substitute counsel will be appointed. Should Kietzman wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the later of (1) the date of this opinion;

or (2) the date the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P.

68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal Appeals.

See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                   Karen Angelini, Justice

DO NOT PUBLISH




                                                 -2-